Order entered September 14, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00199-CR

                     THE STATE OF TEXAS, Appellant

                                       V.

                       JUANITA JERNIGAN, Appellee

        On Appeal from the County Criminal Court of Appeals No. 2
                          Dallas County, Texas
                  Trial Court Cause No. MB18-54318-M

                                    ORDER

      We REINSTATE this appeal.

      We abated for further findings of fact and conclusions of law. Those were

filed on September 2, 2020. The State’s brief is DUE on October 2, 2020.




                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE